Per Curiam.

Defendant was charged with a violation of section 600 of the Vehicle and Traffic Law (leaving the scene of an accident without reporting) in that he failed to give the information required by that statute to the party whose vehicle was damaged. Since' the proof establishes without contradiction that neither a police officer nor the party who sustained the damage was present at the scene of the accident, and there is no allegation in the information that defendant did not report the incident “ as soon as physically able * * * to the nearest police station, or judicial officer ” (§ 600), the judgment of conviction cannot stand.
The judgment of conviction should be reversed on the law and facts, information dismissed and revocation of license rescinded.
Shapiro and Martuscello, JJ., concur; Hogan, J., dissents and votes to affirm upon the ground that defendant’s guilt was established beyond a reasonable doubt.
Judgment reversed, etc.